ORDER Affirming Judgment and Sentence of the District Court
This matter came before the Court upon Appellant’s pro se “Motion for Brief,” filed herein February 3, 2006. On November 14, 2005, Appellant’s court-appointed appellate counsel filed a “Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court, after a careful review of the record and the “Anders brief’ submitted by counsel, entered its “Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming the Judgment and Sentence of the District Court,” on November 29, 2005. That Order provided that the district court’s “Judgment and Sentence of the Court” would be summarily affirmed unless the Appellant, Christopher D. Edrington, raised points of his choosing which convinced this Court that the appeal herein is less than wholly frivolous. Now, after a careful review of Appellant’s “Motion for Brief,” this Court finds that the Appellant has failed to raise such points with this Court. Therefore, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967), this Court finds that the District Court’s Judgment and Sentence of the Court in this matter should be affirmed. It is, therefore,
ORDERED that the District Court’s Judgment and Sentence of the Court, which was filed February 24, 2005, be, and the same hereby is, affirmed.
BY THE COURT:
/s/ William U. Hill WILLIAM U. HILL, Chief Justice